SWYGERT, Circuit Judge
(concurring) .
I concur in affirming the order of commitment from which this appeal is taken and in Judge Schnackenberg’s opinion covering specifications II, III, IV, and V. I do not concur, however, in his conclusion relating to specification I that agent Johnson was protected by Department of Justice order No. 260-62.
The agent was asked if he had received the original of a telegram that had been sent to him.1 To answer the question did not require production of documents or information from the files of the department. The question concerned a matter of which defendant had personal knowledge.
Moreover, Johnson’s appearance on the witness stand was in the capacity of an adverse party under Fed.R.Civ.P. 43(b) ; not as an agent testifying on behalf of the Federal Bureau of Investigation.
Although order No. 260-62 is a legal exercise of executive authority to protect *377the files of the department, it should not be used, as attempted here, to escape responsibility for conduct that is allegedly violative of legal rights. One element that is basic to our American system of justice is that the Government and its officials are under law. In my opinion the legal bulwark that protects our liberties would be breached if the district judge’s rulings were not affirmed in all respects.

. A copy of the telegram was shown to the witness at the time the question was askecl.